 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    ALESSI & KOENIG, LLC,                                 Case No. 2:15-cv-00805-JCM-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    ALFRED T DOLAN, JR., et al.,
10                           Defendants.
11

12
            Presently before the court is attorney Steven Loizzi’s motion to withdraw as counsel for
13
     Alessi & Koenig, LLC (ECF No. 62), filed on December 3, 2018. The motion is unopposed. For
14
     good cause shown, the motion is GRANTED.
15
            It appears that Alessi & Koenig, through the bankruptcy trustee and her attorney, does not
16
     intend to participate further in this case. See ECF No. 62 at 20-21 (correspondence related to
17
     other cases instructing that “defaults may be taken”). To the extent that is not true, a notice so
18
     indicating must be filed within 14 days. Otherwise, the parties may seek appropriate relief
19
     regarding Alessi & Koenig’s non-participation.
20
            IT IS SO ORDERED.
21

22
            DATED: January 30, 2019
23

24
                                                           C.W. HOFFMAN, JR.
25                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
